United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1281
                                   ___________

Daniel R. Baird,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Burlington Northern Santa Fe Railroad, *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                 ___________

                             Submitted: April 6, 2007
                                Filed: April 10, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Daniel R. Baird appeals from the district court’s1 adverse grant of summary
judgment in his action for relocation benefits from his employer. Having carefully
reviewed the record and the parties’ briefs, we agree that summary judgment was
proper for the reasons stated by the district court. See K.C.1986 Ltd. P’ship v. Reade
Mfg., 472 F.3d 1009, 1019-20 (8th Cir. 2007) (de novo review). Accordingly, we
affirm. See 8th Cir. R. 47B. We deny Baird’s pending motions.
                        ______________________________

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.